USDC IN/ND case 2:20-cv-00146-RLM-SLC document 25 filed 03/29/21 page 1 of 1


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                           HAMMOND DIVISION

JOHN NYGRA,                           )
                                      )
                       Plaintiff      )
                                      )     Cause No. 2:20-cv-146 RLM-SLC
           v.                         )
                                      )
ANDREW SAUL, Commissioner of          )
Social Security,                      )
                                      )
                       Defendant      )


                                    ORDER

      No objections have been filed to the magistrate judge's findings and

recommendation on plaintiff's appeal from the final decision of the Commissioner

of Social Security [Doc. No. 24]. Accordingly, the court ADOPTS those findings

and the recommendation, REVERSES the Commissioner's decision, and

REMANDS this case to the Social Security Administration for further

proceedings.

      SO ORDERED.

      ENTERED: March 29, 2021

                                            /s/ Robert L. Miller, Jr.
                                           Judge, United States District Court
